
	
		III
		112th CONGRESS
		1st Session
		S. RES. 117
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Ms. Stabenow (for
			 herself, Mr. Begich,
			 Mr. Brown of Ohio,
			 Mr. Levin, Mr.
			 Cochran, Ms. Landrieu,
			 Mr. Sanders, and
			 Mr. Johnson of South Dakota) submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of
		  Professional Social Work Month and World Social Work Day.
	
	
		Whereas social work is a profession of hope, grounded in
			 practical problem-solving expertise;
		Whereas social workers are positive change agents who
			 dedicate their careers to helping people transform their lives and improving
			 environments to make that transformation possible;
		Whereas more than 640,000 trained social work
			 professionals in the United States work tirelessly to provide resources and
			 guidance that support social functioning in agencies, hospitals, hospices,
			 schools, universities, legislatures, private practices, corporations, and the
			 military;
		Whereas social workers have education and experience to
			 guide individuals, families, and communities through complex issues and
			 choices;
		Whereas social workers stand up for others to make sure
			 that everyone has access to the same basic rights, protections, and
			 opportunities;
		Whereas social workers have been an important force behind
			 several significant social movements in the United States;
		Whereas social workers are on the frontlines, responding
			 to such human needs as homelessness, poverty, family breakups, mental illness,
			 physical and mental disability, substance abuse, domestic violence, and many
			 other issues;
		Whereas Professional Social Work Month and World Social
			 Work Day, which is March 15, 2011, build awareness of the role that
			 professional social workers play in the community and the wide range of
			 contributions social workers make throughout their careers; and
		Whereas the 2011 Professional Social Work Month theme,
			 Social Workers Change Futures, showcases the expertise and
			 dedication of professional social workers in helping to improve lives: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Professional Social Work Month and World Social Work
			 Day;
			(2)acknowledges the
			 diligent efforts of individuals and groups who promote the importance of social
			 work and observe Professional Social Work Month and World Social Work
			 Day;
			(3)encourages the
			 people of the United States to engage in appropriate ceremonies and activities
			 to promote further awareness of the life-changing role which social workers
			 play; and
			(4)recognizes with
			 gratitude the contributions of the millions of caring individuals who have
			 chosen to serve their communities through social work.
			
